Title: To James Madison from Hezekiah Huntington, 28 August 1812
From: Huntington, Hezekiah
To: Madison, James


Sir,
Friday 28 Augt 11. AM
The bill for raising a Military force mentioned in my hasty note of yesterday passed the house this morning yeas 147—nays 45, and is Postponed in the other House untill Afternoon.
The business of a Court now in session leaves me but little opportunity to learn passing events—tis said an elaborate report of a Joint Committee on the subject presented—by the Gov’s Message is now under discussion in the House—have not learnd much of it—but it is doubtless such as may be expected from the Source whence it eminates. With Perfect respect I have the Honor to be your Excellency’s Obdt Servant
Hez Huntington
